Citation Nr: 0628758	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  94-43 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for residuals of 
herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1985 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (the RO).   

Factual background

The veteran served on active duty from April 1968 to February 
1971. Service in Vietnam is indicated by the evidence of 
record.  

The veteran was initially given an undesirable discharge; 
however, by administrative decision in July 1984, the 
Department of Veterans Affairs (VA) determined that the 
veteran's active duty service was honorable for purposes of 
entitlement to VA benefits.  

Of note is that service connection is in effect for PTSD with 
disassociative reaction and depression, which has been 
evaluated as 100 percent disabling since December 16, 1999.

Procedural history 

In October 1982 and January 1983, the veteran submitted 
claims of entitlement to service connection for tinnitus and 
residuals of exposure to Agent Orange. 
In a January 1985 rating decision, the Portland RO denied the 
veteran's claims. 
He filed a notice of disagreement (NOD) in February 1985, and 
the RO issued a statement of the case in March 1985.  In 
October 1985 the RO received a substantive appeal from the 
veteran.  

For reasons that are unclear, from October 1985 until 
November 1996 this appeal was not transferred to the Board 
for adjudication.  A January 1986 memorandum from the RO 
notes that these matters were on appeal and should be 
developed.  No further development was completed.  In a 
November 1996 remand, the Board remanded both issues for 
required additional development.  The development specified 
in the November 1996 remand included:  scheduling the veteran 
for a requested Board hearing; requesting additional 
information from the veteran; making additional attempts to 
obtain any additional service medical records; making 
attempts to obtain jail treatment records; making attempts to 
obtain additional VA treatment records from several 
facilities; making attempts to obtain the veteran's Social 
Security Administration records; and referring the veteran 
for several VA Compensation and Pension examinations.  

From November 1996 until December 2002, the RO attempted to 
complete all of the additional development requested in the 
remand.  To the extent that the veteran's input was required, 
this process was significantly slowed by the veteran's 
failure to keep VA apprised of his current address.  Finally, 
in March 1999 the RO was able to develop a current address 
for the veteran.  In June 1999 the veteran advised VA that he 
was withdrawing his request for a hearing and that he wished 
for the matter to be forwarded to the Board for a decision.  
This was the last time that the veteran communicated with VA 
regarding these claims.    

Thereafter, the matters were referred by the Board for 
development pursuant to 
38 C.F.R. § 19.9(a)(2) (2002).  However, before such 
development could be completed and prior to the Board's 
issuance of a decision, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  Accordingly, an additional remand was 
required.  

In September 2003, the case was remanded to the Agency of 
Original Jurisdiction (AOJ) via the VA Appeals Management 
Center (AMC) for additional development.  Again, the 
veteran's unavailability and his failure to provide a current 
address to VA complicated the AOJ's efforts to complete the 
required development in a timely manner.  To the extent 
practicable, that development has now been completed.  In 
April 2006 the AMC issued a Supplemental Statement of the 
Case (SSOC) which continued to deny the veteran's claims. 

The Board is concerned over the length of time it has taken 
to finally resolve this appeal.  Much of the delay, however, 
appears to stem from the veteran staying in touch with VA 
only sporadically, and not at all in this millennium.  In 
addition, the law has changed radically since 1982, 
necessitating additional delay.

Issues not on appeal

In March 2003, the Board denied the veteran's claim of 
entitlement to service connection of an acquired psychiatric 
disorder other than post-traumatic stress disorder (PTSD).  
The veteran did not appeal.  Therefore, only the two issues 
listed on the title page remain in appellate status before 
the Board at this time.

Finally, the record shows that a claim involving service 
connection for spina bifida of the veteran's children remains 
pending further development and adjudication at the RO in 
Denver, Colorado. The Board is currently without authority to 
adjudicate that claim and it will be addressed no further 
herein.


FINDING OF FACT

The veteran has not contacted the RO or the Board to advise 
of his current address since October 2002; and he has not 
submitted any additional written communication concerning his 
claims since filing a June 1999 statement in support of 
claim. 
  

CONCLUSION OF LAW

Because of the veteran's unavailability since 2002, and 
specifically by failing to provide requested evidence for 
longer than one year, he has abandoned his claims.  38 C.F.R. 
§ 3.158 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.   
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.                  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Review of the record reveals that the veteran was not 
provided complete notice of the VCAA prior to the initial 
adjudication of his claims, which was by rating decision in 
January 1985. The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  
Since the VCAA was not enacted until November 2000, some 
fifteen years after the initial rating decision, furnishing 
the veteran with VCAA notice prior to the adjudication in 
January 1985 was clearly both a legal and a practical 
impossibility.  Indeed, VA's General Counsel has held that 
the failure to do so under such circumstances does not 
constitute error. See VAOGCPREC 7-2004.

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  Crucially, 
the RO informed the veteran of VA's duty to assist him in the 
development of his claims in a letter dated November 28, 
2001.   The November 2001 letter advised the veteran of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in this letter that VA would obtain all evidence 
kept by the VA and any other Federal agency, including VA 
facilities and service medical records.  He was also informed 
that VA would, on his behalf, make reasonable efforts to 
obtain relevant private medical records not held by a Federal 
agency as long as he completed a release form for such.  The 
letter specifically informed the veteran that for records he 
wished for VA to obtain on his behalf he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  Moreover, the 
letter specifically advised the veteran of the elements of a 
successful claim of entitlement to service connection and 
provided him with a comprehensive list of all actions that 
had been taken from 1982 through and including November 2001 
to develop his claims.  
 
Finally, the Board notes that the November 2001 letter 
specifically notified the veteran that he could submit or 
describe any additional evidence that may be relevant to his 
claim stating to "tell us about any additional evidence that 
you want us to try to get for you"  [November 18, 2001 
letter, page 4, item 1.] Further, the letter invited the 
veteran to submit any additional evidence which was in his 
possession himself.  This request complies with the "give us 
everything you've got" requirements of 38 C.F.R. § 3.159 (b) 
in that the veteran was informed that he could submit or 
identify evidence other than what was specifically requested 
by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  

The veteran in this case seeks to entitlement to service 
connection.  Because a service connection claim is comprised 
of five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's claims of entitlement to service connection.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  Moreover, the veteran received specific 
notice of elements (4) and (5) in an April 2006 SSOC and in 
July 2006 correspondence from VA.  Although the Board 
acknowledges that the veterans' copies of these notices have 
been returned as undeliverable, as will be discussed below, 
there is no error as the veteran has clearly abandoned his 
claims.  The veteran's representative has submitted no 
additional evidence in response to this notice. 

The veteran's claim of entitlement to service connection was 
denied based on a lack of evidence as to elements (2) and 
(3), current existence of a disability and relationship of 
such disability to the veteran's service.  As explained 
above, he has received proper VCAA notice as to her 
obligations, and those of VA, with respect to those two 
crucial elements.  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally testimony in support of his 
claim, the tenor of which leads the Board to conclude that he 
is well informed and aware of his obligations.  Because there 
is no indication that there exists any evidence which could 
be obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].   

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's service medical 
records, private treatment records, VA treatment records and 
Social Security Administration records which were associated 
with his claims folder.  

Moreover, the veteran was referred for VA compensation and 
pension examinations relative to these claims on three 
occasions, first in July 1999, May 2005 and again in June 
2005.  The veteran failed to report for the examinations 
without any excuse.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
The only evidence which should be obtained which is not 
currently of record, emanates from the veteran himself.  

This matter has been the subject of two remands.   The Board 
finds that the remand instructions have been complied with to 
the extent possible. Cf. Stegall v. West, 11 Vet. App. 268, 
271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].  Specifically, in the first 
remand in November 1996, that is to say nearly a decade ago, 
the Board directed the RO to request from the veteran in 
writing a clarified statement of what current disabilities he 
alleged to be suffering from as a result of his presumed 
herbicide exposure and also to provide updated information 
about his treatment for his claimed conditions of tinnitus 
and unspecified residuals of herbicide exposure.  Although 
the veteran submitted a statement in June 1999, this 
statement was not responsive to the requested information and 
the veteran has elected not to otherwise respond to this 
request.  An additional request for the same information was 
sent via letter dated June 4, 2003.  Subsequently, pursuant 
to the Board's September 2003 remand letters requesting this 
information were sent on April 5, 2004 (receipt of this mail 
was confirmed by the postmaster in September 2004), November 
2, 2004, January 4, 2005, May 5, 2005 and June 30, 2005.  The 
veteran has not responded to any of the six letters that he 
has received since 1999 and further has not responded to any 
of the five letters issued by the AOJ in an effort to comply 
with the Board's September 2003 remand.  

The Board acknowledges that with the exception of the April 
2004 letter each of the letters have been returned as 
undeliverable and that the AOJ has attempted to contact the 
veteran at numerous addresses of record.  It appears 
therefore that either there is no viable address of record 
because the veteran has not provided that address either to 
VA or to the representative; or, that the veteran has 
received at least some of this correspondence and elected not 
to respond.  As will be explained in greater detail below, to 
the extent that the veteran has failed to keep VA informed of 
his whereabouts; the Board has determined that additional 
efforts to contact the veteran would therefore be futile.  To 
the extent that the veteran has changed addresses without 
informing VA, it is well-established that it is the 
claimant's responsibility to keep VA advised of his 
whereabouts in order to facilitate the conduct of medical 
inquiry. If he does not do so, "there is no burden on the 
part of the VA to turn up heaven and earth to find him."  See 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The Board 
observes that in the November 1996 remand the veteran's 
pattern of unavailability had been considered.  But at that 
time, the Board elected to make additional attempts to 
contact the veteran in light of his record of homelessness 
and severe mental illness.  However, it has become apparent 
that any further attempts to get the veteran to participate 
in the development of these nearly twenty-four year old 
claims would be an exercise in futility.  

VA has done its utmost to develop the evidence with respect 
to the veteran's claim.  Any failure to develop this claim 
rests with the veteran himself.  The Court has held that VA's 
duty to assist the veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
It is the responsibility of veterans to cooperate with VA.  
See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  In this regard, the 
Board notes that the veteran has had no contact with VA 
regarding this claims since September 1999, a period of 
nearly seven years.  
        
The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  As was noted in the Introduction, 
the veteran twice presented testimony before the RO.   
However, in June 1999 he withdrew his request for a Board 
hearing.  The veteran has not been heard from regarding these 
claims since.          

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits

Pertinent law and regulations

Abandoned claims

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned. After the 
expiration of one year, further action will not be taken 
unless a new claim is received.  38 C.F.R. § 3.158(a) (2005).

The provisions of 38 C.F.R. § 3.1(q) (2005) indicate that 
written VA notices are to be sent to "a claimant or payee at 
his or her latest address of record."

Factual Background

A common factual background will be submitted for both 
matters currently before the Board.  

In October 1982 the veteran submitted a claim of entitlement 
to service connection for "herbicide exposure".  Since that 
time, the veteran has not provided any description of the 
disability which he claims to be associated with such 
exposure.  
  
The subsequent procedural history of this appeal has been set 
out in the Introduction above.  Of note, in November 1996 the 
Board remanded the claim.  At that time the Board noted that 
the veteran had requested and was scheduled for a May 1996 
personal hearing before a member of the Board at the RO.  In 
March 1996, the RO sent a letter to the veteran notifying him 
of the time and date of the hearing, but the letter was 
returned by the U.S. Postal Service because the veteran's 
forwarding address had expired.  An April 1996 report of 
contact indicates that the RO then attempted to contact the 
veteran through his representative and by telephone, to no 
avail.  The veteran did not appear at his May 1996 hearing, 
presumably because he did not receive notice of the hearing.  
Accordingly, incident to the November 1996 remand the RO was 
directed to schedule the veteran for a Travel Board hearing 
and to request additional information from the veteran 
regarding his claims.   

In March 1999 the RO sent the veteran a letter which advised 
him as to the status of his appeal and requested that the 
veteran provide additional treatment information and report 
for VA examinations. In April 1999 the veteran provided an 
updated address to VA.   In June 1999 the veteran submitted a 
statement in support of his appeal and, in response to the 
March 1999 letter from the RO, the veteran withdrew his 
request for a hearing before the Board but did not provide 
any of the other information requested in the letter. 

In July 1999 the veteran was scheduled for VA audiology and 
medical examinations.  Those examinations were cancelled when 
the veteran's notification was returned as undeliverable.  
                                                                     
In October 2002, the veteran called VA and advised that he 
had a new address for receipt of benefits.  In June 2003, VA 
sent the veteran a letter again requesting a clarified 
statement of his herbicide claim and updated treatment 
information to the address of record provided in the 
veteran's October 2002 report of contact.  The letter was 
returned as undeliverable.  

In April 2004, the AOJ sent the veteran another letter 
requesting a clarified statement of his claim, specifically, 
whether or not he suffered from disabilities other than 
separately service-connected skin disabilities as residuals 
from herbicide exposure and requesting updated treatment 
information.  This letter was not returned as undeliverable.  
To date, the veteran has not responded.  

In September 2004, the AOJ received a certification from the 
postmaster that the address used for the April 2004 letter 
was a valid address for the veteran. 

Thereafter, the veteran was sent five additional letters 
requesting this information.  These letters were sent to 
alternate addresses due to the veteran's nonresponse to the 
April 2004 letter.  All 5 letters were returned as 
undeliverable.   

Analysis

The factual background described above makes it abundantly 
clear that the veteran has cooperated only sporadically 
during the extremely lengthy course of this appeal.

The veteran filed the claims now before the Board in October 
and November of 1982, that is to say nearly twenty-four years 
ago.  In that time the veteran has never appeared for a VA 
examination regarding these claims.  This includes failures 
to report for VA examinations in July 1999, May 2005 and June 
2005.  While the Board acknowledges that it appears that the 
veteran may not have received notice of any of the three 
examinations, he has never mentioned these conditions in 
during the six VA mental status examinations for which he has 
chosen to report.   

Moreover, the Board notes that the veteran has not contacted 
VA regarding these claims since June 1999.  Shortly 
thereafter, in September 2000, the veteran was assigned a 100 
percent disability rating for a condition other than the two 
on appeal.  Since his receipt of 100 percent disability, the 
veteran's sole contact to VA has been in October 2002, when 
the veteran called to provide an updated address for the 
purpose of receipt of those benefits.  

Despite the veteran's apparent disinterest in his continued 
pursuit of these claims, the AOJ, in order to comply with the 
Board's September 2003 remand instructions, has made 
exhaustive efforts to develop a new valid address for the 
veteran in order to obtain needed additional information and 
in order to ensure that he report for needed VA medical 
examination, including verifying an address of record with 
the local postmaster.  Correspondence concerning the need for 
clarification regarding his claims and the need to report for 
VA examinations was submitted to the veteran's address of 
record more than two years ago with no response to date.  

Exhaustive correspondence from VA regarding these two claims 
since the inception of these claims in the 1980s have advised 
the veteran that a clarification was needed regarding his 
claim of entitlement to service connection for unspecified 
residuals of herbicide exposure and further advised that VA 
examinations may be necessary.  Given the above factual 
background, the Board finds that the veteran has abandoned 
his claim within the meaning of 38 C.F.R. § 3.158 (2005).

The veteran has not been heard from for four years and has 
made no assertions regarding this appeal for seven years.  
Since that time, the record in this case reveals that the RO 
sent the veteran requests for specific evidence, in the form 
of the six letter requests made between June 2003 and June 
2005, to the veteran at his latest addresses of record.  All 
but one was returned as undeliverable, and the veteran failed 
to respond to the unreturned letter.  It is therefore 
abundantly clear that the veteran has failed to keep the RO 
abreast of his current address and has not provided any 
adequate reason or good cause for his actions.  See Hyson, 
supra.

Further, it is clear that since the grant of full benefits 
the veteran has ceased all contact with VA designed to 
develop or pursue any other pending claims.  It is possible 
that the veteran is satisfied with the grant of a 100 percent 
rating for PTSD; if so, however, it was incumbent on him to 
notice VA of that fact. 

It is plain from the record before the Board that the veteran 
has been advised of what was required of him to adjudicate 
the claim, but he has failed to comply.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  It appears that the 
AOJ made exhaustive efforts to locate the veteran, sending 
correspondence to other addresses when attempts to send to 
the latest address of record failed.  There is not of record 
any correspondence or report of contact from the veteran 
which would directly explain the lack of response to 
requests.  

The record is irrefutable: veteran has plainly ignored VA's 
requests for evidence and information; he has not reported 
for examinations mandated by the Board's remands; and he has 
not advised VA of his whereabouts.  

In Morris v. Derwinski, 1 Vet. App. 260 (1991), the Court 
held that a veteran's abandonment of his claim for service 
connection based upon his failure to respond to a request for 
additional evidence could not be waived or set aside on 
grounds of alleged ignorance of regulatory requirements.  The 
Court in Morris noted that the Supreme Court had held that 
everyone dealing with the Government was charged with 
knowledge of Federal statutes and lawfully promulgated agency 
regulations, citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380 (1947).  The Court found that even though the veteran may 
have been ignorant of the abandonment provisions of 38 C.F.R. 
§ 3.158(a), he was necessarily charged with knowledge of the 
regulation.  Here, the veteran was plainly on notice of the 
necessity of submitting additional evidence.  So it is in 
this case.

The Board is of course aware of due process concerns which 
may arise in connection with cases, such as this, in which a 
veteran's claim is being dismissed based on his failure to 
adhere to VA regulations rather than the Board considering 
evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  In 
this case, the Board believes that any due process concerns 
have been satisfied.

The Board acknowledges that it has decided the present appeal 
as to this claim on a different legal basis than the RO did.  
In the April 2006 SSOC, while noting the veteran's failure to 
submit additional evidence on his claim, the RO denied the 
veteran's claim on the merits rather than as being abandoned.  
When the Board addresses in its decision a question that has 
not been addressed by the RO it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether she has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). The Board concludes, however, 
that the veteran has been accorded reasonable warning of the 
possibility of his claim being denied due to his failure to 
cooperate with VA, as well as ample opportunity to explain 
his actions (or, rather, inactions).   

The veteran has been ably represented in this matter.  
Evidently due to lack of communication with him, however, his 
representative has been unable to provide any reason for the 
veteran's failure to respond.

The Board is of course aware that the veteran is mentally ill 
and that his history includes alcoholism, homelessness and 
incarceration.  However, this does not excuse him from 
failing to keep VA informed of his whereabouts and his 
intentions with respect to the current appeal. 

In summary, because the veteran has failed for more than a 
year, without adequate reason or good cause, to respond to 
requests for evidence sent to his latest address of record, 
the claim is deemed abandoned and is therefore dismissed 
pursuant to the provisions of 38 C.F.R. § 3.158.



Additional comments

In light of the abandonment of this appeal, there remains no 
allegations of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105 (West 2002), the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  In 
essence, a "case or controversy" involving a pending adverse 
determination that the veteran has taken exception to does 
not currently exist.  See Shoen v. Brown, 6 Vet. App. 456, 
457 (1994) [quoting Waterhouse v. Principi, 3 Vet. App. 473 
(1992)].  Accordingly, the Board is without jurisdiction to 
review the appeal with respect to these issues and, 
therefore, the claims are dismissed.

For reasons explained above, the Board is not addressing the 
merits of the underlying claims.  The Board intimates no 
opinion, factual or legal, as to the outcome of any 
subsequent claim which is duly presented and perfected by the 
veteran.


ORDER

The claims of entitlement to service connection of tinnitus 
and residuals of agent orange exposure are deemed to be 
abandoned and are dismissed.



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


